DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 11, 12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Woo et al. (Woo, US 2020/0150496).
With respect to Fig. 19 of Woo:
Re claims 1 and 11: As shown in Figs. 2, 18 and 19, Woo discloses a display panel comprising an array substrate (Fig. 2), wherein the array substrate comprises a plurality of sub-pixels arranged in an array, the sub-pixel comprising a main pixel area 191a, a transistor connection area (between 191a and 191b), and an auxiliary pixel area 191b arranged along a first direction (vertical direction in Figs. 18 and 19), and the sub-pixel being provided with a pixel electrode 191, wherein in each of the main pixel area 191a and the auxiliary pixel area 191b, the pixel electrode 191 comprises a center main portion 193a, 193b parallel to a second direction (horizontal direction in Figs. 18 and 19), an edge main portion 194a, 194b perpendicularly connected to the center main portion 193a, 193b, and branch portions 197a, 197b distributed on two sides of the center main portion 193a, 193b and connected to the center main portion 193a, 193b and the edge main portion 194a, 194b, the branch portions 197a, 197b on two sides of each of the center main portions 193a, 193b are connected to form an included angle, and two adjacent included angles along the second direction in the array substrate face opposite directions.
As shown in Fig. 19, there are three rows (row 1 on top, row 2 in the middle, and row 3 at the bottom) and four columns 1-4 from left.
Accordingly, from a first row (row 1), every two rows of the sub-pixels form a balance unit; in each of the balance units (for example, row 1 and row 2), the sub-pixels comprise 
first sub-pixels that are located in even positions (column 2 and column 4) of an odd-numbered row (row 1) and in odd positions (column 1 and column 3) of an even-numbered row  (row 2) and
second sub-pixels that are located in odd positions (column 1 and column 3) of the odd-numbered row (row 1) and in even positions (column 2 and column 4) of the even-numbered row (row 2); 
a number of the included angles (two) facing the second direction (horizontal to the right) in the first sub-pixels (two first sub-pixels with white arrows in row 1, columns 2 and 4 in Fig. 18) is equal to that of the included angles (two) facing a third direction (horizontal to the left in Fig. 19) in the first sub-
Re claims 2 and 12: The array substrate according to claim 1 and the display panel according to claim 11 respectively, wherein, as shown above, the first direction (vertical direction) is perpendicular to the second direction (horizontal to right).
Re claims 4 and 14: The array substrate according to claim 2 and the display panel according to claim 12 respectively, wherein in the balance unit, the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the first sub-pixels in the auxiliary pixel area face opposite directions as shown in Fig. 19.
Re claims 5 and 15: The array substrate according to claim 4 and the display panel according to claim 14 respectively, wherein in the balance unit, the included angles of all the first sub-pixels in the main pixel area face the same direction as shown in Fig. 19.
Re claims 9 and 19: The array substrate according to claim 1 and the display panel according to claim 11 respectively, wherein the included angles of all the balance units in the array substrate are configured in the same way as shown in Fig. 19.
With respect to Fig. 11 of Woo:
Re claims 1 and 11: As shown in Figs. 2, 5 and 11, Woo discloses a display panel comprising an array substrate (Fig. 2), wherein the array substrate comprises a plurality of sub-pixels arranged in an array, the sub-pixel comprising a main pixel area 191a, a transistor connection area (between 191a and 191b), and an auxiliary pixel area 191b arranged along a first direction (vertical direction in Figs. 5 and 11), and the sub-pixel being provided with a pixel electrode 191, wherein in each of the main pixel area 191a and the auxiliary pixel area 191b, the pixel electrode 191 comprises a center main portion 193a, 193b parallel to a second direction (horizontal direction), an edge main portion 194a, 194b perpendicularly connected to the center main portion 193a, 193b, and branch portions 197a, 197b 
As shown in Fig. 11, two rows (row 1 on top and row 2 at the bottom) and two columns (column 1 at left and column 2 at right) are considered.
Accordingly, from a first row (row 1), every two rows of the sub-pixels form a balance unit; in each of the balance units (row 1 and row 2), the sub-pixels comprise 
first sub-pixels that are located in even positions (column 2) of an odd-numbered row (row 1) and in odd positions (column 1) of an even-numbered row (row 2) and
second sub-pixels that are located in odd positions (column 1) of the odd-numbered row (row 1) and in even positions (column 2) of the even-numbered row (row 2); 
a number of the included angles (1) facing the second direction (horizontal to the right) in the first sub-pixels (dark arrow in column 2 of row 1) is equal to that of the included angles (1) facing a third direction (horizontal to the left in Fig. 11) in the first sub-pixels (white arrow in column 1 of row 2), and the second direction is opposite to the third direction.
Re claims 2 and 12: The array substrate according to claim 1 and the display panel according to claim 11 respectively, wherein, as shown above, the first direction (vertical direction) is perpendicular to the second direction (horizontal to right).
Re claims 4 and 14: The array substrate according to claim 2 and the display panel according to claim 12 respectively, wherein in the balance unit, the included angles of each of the first sub-pixels in the main pixel area and the included angles of each of the first sub-pixels in the auxiliary pixel area face opposite directions as shown in Fig. 11.
Re claims 6 and 16: The array substrate according to claim 4 and the display panel according to claim 14 respectively, wherein in the balance unit, the included angles of the first sub-pixels in different rows in the main pixel area face opposite directions as shown in Fig. 11.
Re claims 9 and 19: The array substrate according to claim 1 and the display panel according to claim 11 respectively, wherein the included angles of all the balance units in the array substrate are configured in the same way as shown in Fig. 11.
Allowable Subject Matter
Claims 3, 7, 8, 10, 13, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
February 3, 2022